Citation Nr: 1621407	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  11-18 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increase in evaluation for the service connected disability of type 2 diabetes mellitus, currently evaluated at 10 percent disabling.

2. Entitlement to an increase in evaluation for the service connected disability of hearing loss, currently evaluated at 0 percent disabling.

3. Entitlement to an effective date prior to January 28, 2010 for the grant of service connection of tinnitus with a 10 percent evaluation.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Army from September 1968 to April 1972.  His military awards included the National Defense Service Medal, Vietnam Service Medal, Vietnam Campaign Medal and Bronze Star Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA), which granted diabetes mellitus at 10 percent.  Hearing loss and tinnitus were later granted in a June 2010 rating decision.

While the Veteran initially requested a hearing, he withdrew this request in 
March 2016.

The issues of entitlement to an increase in evaluation for the service connected disability of hearing loss, currently evaluated at 0 percent disabling and entitlement to an increase in evaluation for the service connected disability of type 2 diabetes mellitus, currently evaluated at 10 percent disabling are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's claim for service connection for tinnitus was received on January 28, 2010.



CONCLUSION OF LAW

An effective date prior to January 28, 2010, the date of the claim, for the grant of service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 5103, 5110 (W2015); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist - Earlier Effective Date

The appeal for an earlier effective date for the award of service connection for tinnitus arises from the Veteran's disagreement with the effective date assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

Earlier Effective Dates: Legal Criteria

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application.  38 U.S.C.A. § 5110(a); see generally 38 C.F.R. § 3.400 (emphasis added).  Specifically, the effective date of an award of service connection is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) (emphasis added).  A claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151 (2015); see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

A claim or an application is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. §§ 3.1(p), 3.155; Brannon v. West, 12 Vet.App. 32 (1998); Lalonde v. West, 12 Vet.App. 378 (1999).  Any communication or action from a claimant indicating intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought may be considered an informal claim.  38 C.F.R. § 3.155(a).

The Merits

The Veteran in a July 2010 Notice of Disagreement contended that he suffered from tinnitus since being station in Vietnam.  The Veteran's spouse B.S. wrote in a June 2011 correspondence that the Veteran did not know that he should have applied for benefits.  In June 2011 the Veteran wrote into VA explaining that he was told if he filed a claim it would hold up his release from active duty while he had an infant child and wife who needed his support. 

The record reflects that the Veteran initially field a claim for service connection for tinnitus in January 28, 2010 and the Veteran has not asserted otherwise.  The Veteran couches his arguments in terms of equity.  The Board sympathizes with the Veteran's predicament.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). The Board further observes, "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  

Considering the foregoing, the Board finds that the Veteran's earliest claim for entitlement to benefits for both tinnitus was received on January 28, 2010, the current effective date, and according to 38 U.S.C.A. § 5110(a) cannot be earlier than this date even if, as the Veteran contends, that entitlement arose prior to that date.  The law requires that the effective date be the date of claim or the date entitlement arose, whichever is later.  Unfortunately, the preponderance of the evidence is against finding that an earlier effective date is warranted for the grant of service connection for tinnitus.


ORDER

Entitlement to an earlier effective date for the grant of service connection for tinnitus is denied.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals entitlement to an increase in evaluation for the service connected disability of type 2 diabetes mellitus, currently evaluated at 10 percent disabling and entitlement to an increase in evaluation for the service connected disability of hearing loss, currently evaluated at 0 percent disabling.

The Veteran, in December 2011 report of contact, alerted VA that his diabetes has worsened since his last VA examination in February 2011.  In this report of contact, the Veteran stated that his medication regiment for diabetes had increased and that there would be treatment records reflecting this change and the Newark VA Medical Center.

The Veteran, in a May 2016 Informal Hearing Presentation, alerted VA that he had not had a VA examination to address the severity of hearing loss since May 2010, nearly six years ago and that the Veteran hearing loss had worsened since this time.  In an August 2012 statement, the Veteran also reported that his hearing was worse.

As a result of the December 2011 report of contact and the August 2012 statement, and given the time that has transpired since his last examination to address the severity of his diabetes and hearing loss, the Board finds that new examinations are warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

The Board notes that the Veteran appears to have continued to have medical care at the VA treatment center.  Any outstanding records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any outstanding non-VA medical records that are relevant to treatment or assessment of diabetes mellitus and hearing loss.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  Obtain any outstanding VA treatment records including as follows:

a. The puretone audiometry results of testing (i.e., bilateral puretone thresholds at 1000, 2000, 3000 and 4000 Hertz) conducted by VA in February 2010.  It may be necessary to contact the VA testing facility and/or the audiologist directly to obtain the test results.

b.  The puretone audiometry results of testing (i.e., bilateral puretone thresholds at 1000, 2000, 3000 and 4000 Hertz) conducted by VA in August 2012.  It may be necessary to contact the VA testing facility and/or the audiologist directly to obtain the test results.

3.  After the above development is accomplished, schedule the Veteran for appropriate VA examination(s).  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner(s) as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.  

The examiner(s) should determine the nature and severity of hearing loss and diabetes mellitus. 

4.  Ensure that the examination reports comply with this remand.  If a report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


